Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-19-2007

USA v. Grayson
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2622




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Grayson" (2007). 2007 Decisions. Paper 39.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/39


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-2622


                           UNITED STATES OF AMERICA

                                            v.

                                ISSIAH N. GRAYSON,
                                           Appellant


                     Appeal from the United States District Court
                        for the Middle District of Pennsylvania
                           (D.C. Criminal No. 03-cr-00250-7)
                   District Judge: Honorable Christopher C. Conner


                      Submitted Under Third Circuit LAR 34.1(a)
                                 December 13, 2007

     Before: RENDELL, GREENBERG and VAN ANTWERPEN, Circuit Judges

                              (Filed : December 19, 2007)


                              OPINION OF THE COURT


RENDELL, Circuit Judge.

      Issiah Grayson was charged with interstate travel in aid of racketeering in violation

of 18 U.S.C. § 1952(a)(3). He pled guilty on March 26, 2004 and, pursuant to a plea

agreement, was sentenced to 60 months’ imprisonment. Counsel has filed a brief
pursuant to Anders v. California, 386 U.S. 738 (1967), requesting permission to withdraw

because he is unable to find any non-frivolous issues for appeal after a conscientious

review of the record. Grayson was given notice of his counsel’s intent to withdraw and

has not filed a pro se brief. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C.

§ 3742(a). For the reasons stated below, we will grant counsel’s motion to withdraw and

affirm the District Court’s judgment of sentence.

       Evaluation of an Anders brief requires a twofold inquiry: (1) whether counsel has

thoroughly examined the record for appealable issues and has explained why any such

issues are frivolous; and (2) whether an independent review of the record presents any

nonfrivolous issues. United States v. Youla, 241 F.3d 296, 300 (3d Cir. 2001). Where

the Anders brief appears adequate on its face, our review is limited to the portions of the

record identified in the brief, along with any issues raised by an appellant in a pro se brief.

See id. at 301. We conclude that the brief in this case is adequate and, in the absence of a

pro se brief by the appellant, will guide our independent review of the record.

       Pursuant to his obligation under the first prong of our analysis, counsel has

identified two weak arguments for appeal, namely that the sentence imposed exceeded the

sentence necessary to “provide just punishment for the offense” and to “reflect the

seriousness of the offense.” 18 U.S.C. § 3553(a)(2)(A). Both of these arguments go to

the reasonableness of the sentence imposed by the District Court in light of the factors set

forth in 18 U.S.C. § 3553(a) and United States v. Booker, 543 U.S. 220 (2005).



                                              2
       We review the overall sentence for reasonableness. United States v. Grier, 475

F.3d 556, 568 (3d Cir. 2006) (citing United States v. Booker, 543 U.S. 220, 260-63

(2005)). The record establishes that the District Court properly considered the factors

found in 18 U.S.C. § 3553(a), complying with this Court’s decision in United States v.

Cooper, 437 F.3d 324 (3d Cir. 2006). The District Court “gave meaningful

consideration” both to the §3553(a) factors and to “sentencing grounds properly raised by

the parties which have recognized legal merit and factual support.” Id. at 329, 331.

Finally, the District Court provided detailed reasons for the sentence imposed. The

sentence was not excessive to “provide just punishment for the offense” or to “reflect the

seriousness of the offense.” Although the statutory maximum term of imprisonment that

could be imposed for the crime to which Grayson pled guilty was 60 months’

imprisonment, the 60 months of imprisonment imposed was almost fifty percent below

what the correct Guideline range would have been, absent the charge bargain between

defendant and the government. Consequently, Grayson’s argument that his sentence is

unreasonable would not support an appeal.

       Our independent review of the record yields no other non-frivolous arguments that

could possibly support an appeal and we are satisfied that all the requirements of

Anders have been met. Accordingly, we will AFFIRM the judgment of the District Court

and, in a separate order, GRANT counsel’s motion to withdraw.




                                             3